Citation Nr: 1521821	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-29 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from May 2000 to June 2001 and March 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which reopened and denied, in pertinent part, the claims of service connection for bilateral hearing loss and tinnitus on the merits.

The Board observes that, in a January 2009 rating decision, the RO denied the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to these claims within 1 year of the January 2009 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss and for tinnitus are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  In a rating decision issued in January 2009, the RO denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus; this decision was not appealed and became final.  

2.  Evidence submitted since the January 2009 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.

3.  Evidence submitted since January 2009 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.

4.  Resolving all reasonable doubt in the Veteran's favor, the record evidence suggests that tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision, which denied the Veteran's claims of service connection bilateral hearing loss and for tinnitus, is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  New and material evidence has not been received to reopen the previously denied claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

3.  New and material evidence has been received to reopen the previously denied claim of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

4.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In light of the Board's favorable decision to reopen and grant the Veteran's claim of service connection for tinnitus, no discussion of the VA's duties to notify and assist is necessary for this issue.  

In regards to the Veteran's request to reopen his previously denied claim of service connection for bilateral hearing loss, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These notice requirements were accomplished in a letter sent in July 2011.   

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, personnel records, and post-service VA treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in December 2011.  The Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As the Board has determined that the claim may not be reopened, a discussion of the adequacy of the examination report is not necessary.  

In summary, the Board finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108 , "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In a January 2009 rating decision, the RO denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  The RO noted that the Veteran failed to report for a scheduled VA examination and there was no evidence of a current diagnosis of either disability.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on January 14, 2009.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie, 24 Vet. App. at 251-52.  Thus, the January 2009 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

The evidence of record at the time of the January 2009 rating decision included military personnel records, service treatment records, and VA treatment records.

The Veteran submitted an application to reopen his claims in May 2011.  The evidence submitted since the January 2009 rating decision includes VA treatment records and a December 2011 VA examination that shows a diagnosis of tinnitus and that the Veteran's speech recognition was 98 percent in both the left and right ear.  The Veteran's puretone thresholds were as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
5
10
LEFT
10
15
15
10
10

The Board finds that some of the evidence received since the January 2009 rating decision is new in that it was not previously of record, including the December 2011 VA examination.  

In regards to reopening the previously denied claim of service connection for bilateral hearing loss, the Board notes that, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  As the December 2011 VA examination does not show hearing loss for VA purposes, the newly received evidence is not material as it does not raise a reasonable possibility of substantiating the claim.  See also 38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that, as new and material evidence has not been received, the previously denied claim of service connection for bilateral hearing loss disability is not reopened.

In regards to reopening the previously denied claim of service connection for tinnitus, the Board finds that the December 2011 VA examination also is material as it shows a current diagnosis of tinnitus.  The Board notes that the lack of a diagnosis of tinnitus was one of the bases for the previous denial of this claim in the unappealed January 2009 rating decision.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  See Justus, 3 Vet. App. at 513.  As new and material evidence has been received, the previously denied claim of service connection for tinnitus is reopened.

Service Connection for Tinnitus

The Veteran contends that his tinnitus is related to active service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection also may be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran has a current diagnosis of tinnitus as illustrated by the December 2011 VA examination.  

Second, the Veteran's DD-214 shows that he served in the Air National Guard and his MOS was aircraft loadmaster apprentice/journeyman.  In giving due consideration to the places, types, and circumstances of his service, noise exposure in service is conceded.  38 U.S.C.A. § 1154(a) (2014).  Therefore, the claim turns on whether the Veteran's current tinnitus is related to his in-service noise exposure.

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  A February 2000 report of medical history shows that the Veteran denied hearing loss and ear nose and throat problems.  A May 2003 post-deployment health assessment shows that the Veteran denied ringing in his ears.  A November 2003 hearing conservation disposition did not show that the Veteran had tinnitus.  

The Veteran filed a claim for tinnitus in July 2014, within a month of discharge from service.  

A December 2005 VA treatment record shows that the Veteran reported that he had tinnitus since returning from the Middle East.  

At the December 2011 VA examination, the examiner concluded that he could not provide a medical opinion without resort to speculation.  The examiner explained that the Veteran reported an onset of tinnitus in 2000 but a 2003 post-deployment health assessment shows that the Veteran denied ringing in the ears.  

The Board finds that service connection for tinnitus is warranted.  The Veteran's service treatment records show no complaints of or treatment for tinnitus.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board observes that the Veteran's MOS is consistent with exposure to acoustic trauma.  The Board finds it especially persuasive that the Veteran filed a claim of service connection for tinnitus 1 month after being released from active service.  This evidence persuasively suggests that the Veteran experienced tinnitus during active service.

The Board notes that the December 2011 VA examiner indicated he was unable to provide an opinion regarding the contended etiological relationship between the Veteran's tinnitus and active service without resort to mere speculation.  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Here, the December 2011 VA examiner indicated that an opinion regarding the contended etiological relationship between the Veteran's tinnitus and active service would be speculative as the Veteran reported an onset of tinnitus in 2000 but subsequently denied ringing in the ears in 2003.  This examiner did not address the fact that the Veteran filed a claim of service connection for tinnitus 1 month after being released from service.  As such, the Board assigns little probative value to the VA examiner's opinion.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  See also 38 C.F.R. § 3.102 (2014).


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for bilateral hearing loss is not reopened.

As new and material evidence has been received, the previously denied claim of service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


